Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2002

Sidari v. Caesars Pocono
Precedential or Non-Precedential:

Docket 1-2390




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Sidari v. Caesars Pocono" (2002). 2002 Decisions. Paper 156.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/156


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT
PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                              No. 01-2390


                           ROBERT A. SIDARI;
                              KAREN SIDARI

                                  v.

                        CAESAR'S POCONO RESORTS;
                     CAESAR'S BROOKDALE BY THE LAKE

                    Robert Sidari and Karen Sidari,
                                                Appellants


          On Appeal from the United States District Court
                   for the District of New Jersey
                       (D.C. No. 00-cv-01835)
             District Judge: Hon. Katharine S. Hayden


               Submitted Under Third Circuit LAR 34.1(a)
                            February 7, 2002

Before:   SLOVITER, AMBRO, Circuit Judges, and SHADUR, District Judge*

           (Filed                                          )


                       OPINION OF THE COURT
___________________________

* Hon. Milton I. Shadur, Senior United States District Judge for the
Northern District of
    Illinois, sitting by designation.
SLOVITER, Circuit Judge.
     Appellants Robert and Karen Sidari ("the Sidaris") appeal, claiming
that the
District Court erred in granting the motion of defendant Caesar's Pocono
Resorts to
dismiss their tort case for lack of personal jurisdiction and, in the
alternative, that the
District Court should have transferred the complaint to a district in
Pennsylvania where
venue would be appropriate. In the alternative, appellants request that
the order of the
District Court denying their motion to transfer venue be vacated and the
complaint be
transferred to the district court in Pennsylvania.
                                I.
     The Sidaris, who are citizens of Ridgewood, New Jersey, were
registered guests at
the Caesar's Brookdale by the Lake resort ("Brookdale"), located in
Scotrun,
Pennsylvania, on July 9, 1998. That evening, while Robert Sidari was
walking on the
grounds of the Brookdale resort, he stepped into a hole in the ground and
fell, suffering
extensive physical injury. He and his wife filed suit against Brookdale
in the District
Court for the District of New Jersey seeking to recover for personal
injuries sustained
from Robert Sidari's fall. Brookdale filed a motion to dismiss the
complaint for lack of
personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2), which the
District Court granted
on February 15, 2001. The District Court held that the Sidaris failed to
show that
Brookdale had sufficient minimum contacts with the State of New Jersey to
establish
personal jurisdiction.
     Some three weeks later, on March 7, 2001, the Sidaris filed a motion
pursuant to
Fed. R. Civ. P. 60(b) seeking relief from final judgment in the form of
transfer of the case
to the Eastern District of Pennsylvania. The District Court denied the
motion on May 14,
2001 on the ground that the Sidaris had no right to relief because the
action had been
terminated by the dismissal of the case. Further, the District Court
found that the Sidaris
failed to properly support their motion and to show how the change of
venue would be in
the interests of justice.
     The Sidaris filed a timely notice of appeal from the May 14, 2001
order denying
transfer of venue. The notice of appeal did not reference the February
15, 2001 order
dismissing the Sidaris' complaint for lack of personal jurisdiction.
Brookdale argues that
the Sidaris' failure to designate the February 15 order in its notice of
appeal deprives us
of jurisdiction to review it. However, this court has stated that "a
policy of liberal
construction of notices of appeal prevails in the Third Circuit where the
intent to appeal
an unmentioned or mislabeled ruling is apparent and there is no prejudice
to the adverse
party." Nationwide Mut. Ins. Co. v. Cosenza, 258 F.3d 197, 202 n.1 (3d
Cir. 2001).
Assuming arguendo that we have jurisdiction, the decision of the District
Court
dismissing for lack of personal jurisdiction over the defendant in New
Jersey was sound.
     As to the transfer issue, we note that the Sidaris failed to move for
a transfer to an
appropriate venue, at least as an alternative, when the issue of personal
jurisdiction was
raised. Such a transfer for improper venue under 28 U.S.C.    1404(a) was
possible even
in the absence of personal jurisdiction. See Goldlawr, Inc. v. Heiman,
369 U.S. 463, 467
(1962). Although the Sidaris have sought to invoke Rule 60(b), this is
not a case that
would warrant such relief. Transfer decisions fall to the discretion of
the District Court,
the District Court ruled that a transfer would not be in the interests of
justice, and we find
no abuse of discretion.
     For the reasons set forth, we will affirm the decision of the
District Court.
__________________________

TO THE CLERK:

          Please file the foregoing opinion.



                ____________________________
                Circuit Judge